Citation Nr: 1524110	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-15 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2015, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion has been provided and has been associated with the VA claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2014.).


FINDINGS OF FACT

1.  Bilateral hearing loss is causally related to the Veteran's active military service.

2.  Tinnitus is causally related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he his current bilateral hearing loss and tinnitus are a result of his in-service acoustic trauma.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The July 2013 VA examination report reflects a current diagnosis of bilateral hearing loss.  As to tinnitus, while the July 2013 VA examiner indicated that the Veteran did not have complaints of tinnitus; he has submitted multiple statements that he has suffered from tinnitus since service, and he is competent to do so.  See, e.g., Veteran's claim dated May 2012, see also Charles v. Principi, 16 Vet. App. 370, 374 (2002)(holding the symptoms characteristic of tinnitus are capable of lay observation.).  As such, the first element of service connection is satisfied.  

Turning to the second element of service connection, the Veteran asserts acoustic trauma from his close proximity to an explosion while aboard the USS Bogue, as well as weapons noise from continuous battle station training and his general duties in the ship's engine room.  The Board finds no reason to question the veracity of the Veteran's competent and credible report of in-service exposure to acoustic trauma.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service injury is shown. 

As to the final service connection element, medical nexus, the July 2013 VA examiner opined that the Veteran's bilateral hearing loss was not due to noise exposure in service, but instead was the result of his post-service occupation and age.  Thereafter, the Veteran submitted a statement indicating that he that he was not exposed to any post-service noise, as his occupation was a truck driver following service.  

The Board finds the Veteran's statement as to a lack of post-service noise exposure credible, rendering the July 2013 VA opinion of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  The Board thereafter sought a VHA medical opinion to address the etiology of the Veteran's hearing loss.  In a May 2015 statement, the VHA examiner opined that the Veteran's bilateral hearing loss was at least as likely as not due to in-service noise exposure.  In support of her opinion, the examiner cited to the lack of reliability of whispered voice and coin click tests during service and the significance of the reported explosion.

Regarding tinnitus, as noted above the Veteran is competent to report when symptoms such as ringing in the ears began, and his reports are deemed credible and are sufficient to establish a nexus between current tinnitus and the in-service noise exposure.  See Charles, supra.

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


